Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: “the at least cyclic anhydride” should be “the at least one cyclic anhydride”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cookson (WO 2016/160939 A1) in view of Sanson (GB 1274256A).
Regarding Claims 1, 3, and 8, Cookson teaches methods of preparing semi-flexible polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). The semi-flexible foams are construed as flexible. Cookson teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1/4 which describes a foam with a density of 44.2 kg/m3 from an isocyanate index of 82 (Pages 14-15). Cookson describes embodiments where polyether polyols used are created with non-amine starters (¶ 18). 
The Example of Cookson uses an isocyanate index of 82, which given the equivalent weight of water (9) and the disclosed equivalent weights of polyols 1, 2, and 3 within ¶ 52, is equivalent to roughly 38.2 pbw / 27.1 wt% of TDI used (0.82 * [(25 / 1180) + (20 / 156) + (55 / 336) + (2 / 9)] = 0.439 mol NCO added; equivalent to 38.2 pbw TDI given NCO functionality of 2 and molecular weight of 174.2). Cookson differs from the subject matter claimed in that acid chloride/anhydride is not described. Sanson teaches the incorporation of 0.1-1000 ppm HCl equivalents of acid into flexible polyurethane foaming compositions (Page 1, Lines 66-86) and notes the acid renders the foam self-extinguishing (Page 1, Line 87 to Page 2, Line 6). It would have been obvious to one of ordinary skill in the art to utilize the acid compounds of Sanson within the foam formulations of Cookson because doing so would procure self-extinguishing characteristics as taught by Sanson. Sanson teaches acid chlorides such as benzoyl chloride or acid anhydride (Page 2, Lines 70-81; Examples). Sanson teaches 0.1-1000 ppm HCl weight equivalents per total weight of foaming mixture (Page 1, Lines 80-86), equivalent to roughly below 0.0027 parts by mole per 100 pbw of composition. Given Cookson teaches embodiments where TDI is roughly 27.1 wt% of the foaming composition (Pages 14-15) and the known molecular weight of TDI being 174.2 g/mol, the combination of references is seen to suggest embodiments containing less than 1.73 mol% of acid chloride/anhydride relative to molar quantity of TDI. Therefore, the combination of references suggests overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sanson suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sanson. See MPEP 2123.
Regarding Claim 4, the limitations of claim 4 are met since claim 4 only further limits the identity of the anhydrides of claim 1 and does not explicitly require such compounds be present in the reaction. 
Regarding Claim 9, Cookson teaches creating molded foams (¶ 40, Examples).
Regarding Claim 10, Cookson teaches foams for articles such as furniture and automotive seats (¶ 2). 
Claims 1, 3, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cookson (WO 2016/160939 A1) in view of Tamaki (EP 0561568 A1).
Regarding Claims 1, 3, and 8, Cookson teaches methods of preparing semi-flexible polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). The semi-flexible foams are construed as flexible. Cookson teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1/4 which describes a foam with a density of 44.2 kg/m3 from an isocyanate index of 82 (Pages 14-15). Cookson describes embodiments where polyether polyols used are created with non-amine starters (¶ 18).
Cookson differs from the subject matter claimed in that acid chloride/anhydride is not described. Tamaki teaches incorporating 30-500 ppm of urethane catalyst and 30-10,000 ppm of acyl chloride into polyisocyanate such as TDI based on the polyisocyanate compound gives storage stable highly reactive polyisocyanate compositions suitable for making polyurethane foams (Abstract; Page 2, Lines 38-42 and 53). It would have been obvious to one of ordinary skill in the art to incorporate the catalysts and acyl chlorides of Tamaki into the compositions of Cookson because doing so would give storage stable highly reactive polyisocyanate compositions as taught by Tamaki. Tamaki teaches examples using acyl chlorides such as glutaric acid (Table 8), which is an aliphatic acyl chloride having 6 carbon atoms. Given the known molecular weights of TDI (174.2 g/mol) and adipic chloride (183.0 g/mol), the 30-10,000 ppm range would be equivalent to 0.003-0.95 mol% of adipic chloride relative to amount of TDI. Therefore, the combination of references suggests overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Tamaki suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Tamaki. See MPEP 2123.
Regarding Claim 4, the limitations of claim 4 are met since claim 4 only further limits the identity of the anhydrides of claim 1 and does not explicitly require such compounds be present in the reaction. 
Regarding Claim 9, Cookson teaches creating molded foams (¶ 40, Examples).
Regarding Claim 10, Cookson teaches foams for articles such as furniture and automotive seats (¶ 2). 
Claims 1, 2, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cookson (WO 2016/160939 A1) in view of Maurice (U.S. Pat. No. 3,373,122).
Regarding Claims 1, 2, 4, and 8, Cookson teaches methods of preparing semi-flexible polyurethane foams comprising reacting toluene diisocyanate with polyol (hydroxyl group-containing compound) in the presence of water (blowing agent) (Abstract; Examples). The semi-flexible foams are construed as flexible. Cookson teaches examples where the isocyanate index and density obtained are within the ranges claimed. See for instance Example 1/4 which describes a foam with a density of 44.2 kg/m3 from an isocyanate index of 82 (Pages 14-15). Cookson describes embodiments where polyether polyols used are created with non-amine starters (¶ 18).
The Example of Cookson uses an isocyanate index of 82, which given the equivalent weight of water (9) and the disclosed equivalent weights of polyols 1, 2, and 3 within ¶ 52, is equivalent to roughly 38.2 pbw / 27.1 wt% of TDI used (0.82 * [(25 / 1180) + (20 / 156) + (55 / 336) + (2 / 9)] = 0.439 mol NCO added; equivalent to 38.2 pbw TDI given NCO functionality of 2 and molecular weight of 174.2). Cookson differs from the subject matter claimed in that acid chloride/anhydride is not described. Maurice teaches the use of polysiloxane-polyoxyalkylene copolymer compositions for the creation of polyurethane foams (Col. 1, Lines 11-14) such as those obtained from TDI (see for instance Col. 5, Lines 18-38). Maurice teaches the inclusion of carboxylic acid/anhydride within the silicone composition improves storage life and improves the consistency of foam cell size (Col. 1, Line 59 to Col. 2, Line 5). It would have been obvious to one of ordinary skill in the art to utilize the silicone copolymer compositions of Maurice within the compositions of Cookson because doing so would improves storage life of the copolymer and improve consistency of foam cell size as taught by Maurice. Maurice teaches cyclic anhydrides of dicarboxylic acids such as maleic anhydride (Col. 3, Lines 25-44). Cookson teaches embodiments where roughly 0.8 pbw of silicone surfactant is used relative to 38.2 pbw of TDI (Pages 14-15). Maurice teaches the anhydride is used within the surfactant at concentrations spanning 0.1-10 wt% (Col. 3, Lines 45-54). Taken together, the combination of references would suggest embodiments with 0.002-0.21 wt% of anhydride. Given the known molecular weights of TDI (174.2 g/mol) and maleic anhydride (98.1 g/mol), the wt% range would be equivalent to 0.004 to 0.37 mol% with respect to TDI. Accordingly, the combination of references suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the combination of references suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Regarding Claim 9, Cookson teaches creating molded foams (¶ 40, Examples).
Regarding Claim 10, Cookson teaches foams for articles such as furniture and automotive seats (¶ 2). 
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are only partially persuasive. 
Applicant argues previously cited Kageoka fails to describe polyol compositions without amine-initiated poly(oxyalkylene) polyols. This is found persuasive, but flexible TDI foams exhibiting the claimed features were known in the art as taught by the Cookson reference. Accordingly, new grounds of rejection are presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764